Nicholas A. Brown
Tel 415.655.1271
Fax 415.520.5609
brownn@gtlaw.com




July 16, 2020

VIA ECF
The Honorable Steven I. Locke
U.S. District Court, E.D. New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722
Re: Signify North America Corporation et al., v. Satco Products, Inc., 2:19-cv-06125-JMA-SIL
Dear Magistrate Judge Locke:
       Pursuant to Federal Rule of Civil Procedure 37 and Your Honor’s Individual Motion
Practices Rule 4(A)(i), Defendant Satco Products, Inc. (“Satco”) respectfully seeks an order
compelling Plaintiffs (“Signify”) to supplement their infringement contentions to:
         1. Identify the accused products by product number/name;
         2. State its allegation(s) of indirect infringement, if any; and
         3. State its allegation(s) of infringement under the doctrine of equivalents, if any.
       Background. On June 26, 2020, Signify served infringement contentions under Local
Patent Rule 6. On July 1, 2020, Satco requested that Signify amend its contentions to address the
problems identified above. Ex. 1. Signify responded on July 3, 2020, asserting that its infringement
contentions “comply with the Rules” and refusing to amend its contentions.1 Ex. 2. The parties
met and conferred on July 13, 2020, during which Signify confirmed its position that its
contentions are sufficient. The parties have therefore reached an impasse, and Satco respectfully
requests that the Court order Signify to, inter alia, provide contentions that identify with specificity
all products that are alleged to infringe so that Satco can comply with the scheduling order’s
requirement that it produce technical documents for the accused products by August 10, 2020.
       Signify Fails to Sufficiently Identify the Accused Products. Local Patent Rule 6 requires
the patent owner to serve a disclosure that “identifies … each claim of each patent-in-suit that is
allegedly infringed and each product or process … of which the party claiming infringement is
aware that allegedly infringes each identified claim.”


1
 Signify’s letter also emphasizes the number of claim charts that were included in the infringement
contentions, and claims that Signify’s contentions took a “tremendous effort[]” and were “cost[ly].”
Ex. 2 at 1. The purported burden and cost of these contentions, however, is of Signify’s own
making—Signify chose to bring this suit and assert 102 claims across seven patents, including
many claims that the ITC has already found that Satco’s products do not infringe.

ACTIVE 51388443v14
July 16, 2020
Page 2

        Signify’s contentions identify more than 2000 Satco product numbers as allegedly
infringing at least one patent claim. Satco does not dispute that the 2000+ Satco products identified
by their product number have been accused of infringement. However, three categories of
allegations in Signify’s contentions fail to provide Satco with adequate notice of which products
are accused of infringing which claims.
        First, Signify’s contentions for the ’399 and ’138 patents purport to identify accused
products for certain claims by description, rather than by product number or name. For example,
in its “399/138 Non-Dimmable Appendix,” Signify identifies “products that have a bulb shape,
such as the S13104” as infringing certain claims. Ex. 3. Similarly, in its “399/138 Dimmable
Appendix,” Signify identifies “[p]roducts (e.g. the S9025, S9073, S9101) that additionally have a
screw base” as infringing certain claims, and products that “have a housing resembling an
incandescent lightbulb (e.g. the S9025, S9073, S9101)” as infringing other claims. Ex. 4.
       Second, all of Signify’s claim charts include statements that purport to identify as accused
products, not just the Satco products identified by product number, but also “any substantially
similar LED lighting devices” (see, e.g., Ex. 5, excerpts of Charts G1-G6) or “any product that
operates in a manner reasonably similar to the specific theory of infringement identified in the
claim chart below” (see, e.g., Ex. 6, excerpts of Charts A1-A20, D1-D14).2
       Third, Signify’s contentions include “Appendix A – Identification of Accused
Instrumentalities,” which purports to identify as accused products all of Satco’s LED products,
regardless of whether they are identified by product number in any of the claim charts or other
appendices included with Signify’s infringement contentions.
        These contentions leave Satco to guess as to what products are accused of infringement. A
patent owner’s infringement contentions “must be sufficient to provide reasonable notice to the
defendant why the plaintiff believes it has a reasonable chance of proving infringement,” must
“raise a reasonable inference that all accused products infringe,” and “cannot merely incorporate
blanket accusations.” Yama Capital LLC v. Canon Inc., 2013 WL 6588589, at *3 (S.D.N.Y. Dec.
13, 2013). Signify’s contentions do not give Satco notice as to what products Signify contends
“have a bulb shape,” or a “housing resembling an incandescent light bulb.” Nor do they give Satco
notice of what products Signify contends operate “in a manner reasonably similar” to the products
for which Signify has provided claim charts. Signify should be required to identify by product
number what it accuses of infringement. Products not identified by product number should not be
included in the case. Speedfit LLC v. Woodway USA, Inc., 432 F. Supp. 3d 183, 213- 14 (E.D.N.Y.
2020) (limiting a patentee’s infringement claims to only the products identified in its infringement
contentions).
       Signify claims that it requires discovery from Satco to provide a complete list of the
accused products. Ex. 2 at 1. This argument turns the discovery process on its head. A “[p]laintiff
can only properly obtain discovery if it can identify [infringement] with the requisite specificity
given the information presently available to it.” Yama Capital LLC, 2013 WL 6588589, at *5-6;

2
 Charts E1-E11 and F1-F11 contain the same statements as Charts G1-6, and Charts B1-3 and C1-
11 contain the same statements as Charts A1-20 and D1-14, but were marked CONFIDENTIAL
by Signify thus are not attached hereto.

ACTIVE 51388443v14
July 16, 2020
Page 3

Mamakos v. United Airlines, Inc., 2018 U.S. Dist. LEXIS 168803, at *2 (E.D.N.Y. Sept. 28, 2018)
(“The party seeking discovery must make a prima facie showing that the discovery sought is more
than merely a fishing expedition.”) (citations omitted). Thus, “[w]here a plaintiff’s Infringement
Contentions are inadequately specific, the plaintiff cannot obtain discovery without amending its
contentions to provide more detail.” Yama Capital LLC, 2013 WL 6588589, at *5-6. Satco operates
a detailed, searchable website, and has produced at Signify’s request a complete list of its LED
products. Signify should identify, by product number, the products it accuses of infringement.
        Signify Fails to Sufficiently Allege Indirect Infringement. Most of Signify’s claim charts
include the statement that “each” of the “Accused Products directly and/or indirectly infringe the
asserted claims.” See, e.g., Ex. 6. This blanket statement is not clear as to whether Signify is even
asserting claims of indirect infringement. If so, it fails to identify any particular theory of indirect
infringement (e.g., induced or contributory infringement) or any direct infringer. Such conclusory
assertions of indirect infringement are insufficient to provide Satco with notice of Signify’s claims.
See Chapco, Inc. v. Woodway USA, Inc., 282 F. Supp. 3d 472, 480 (D. Conn. 2017) (precluding a
patentee from pursuing a theory of indirect or induced infringement where the patentee “failed to
provide notice of its claims of induced infringement . . . beyond the conclusory allegations in its
counterclaims and a similarly conclusory interrogatory response that merely restated that it was
pursuing claims of induced infringement.”).
       Signify claims that it requires discovery from Satco to sufficiently allege indirect
infringement. Ex. 2 at 2. However, Signify must have a basis for its contention that Satco indirectly
infringes to allege it in the first place. See Fed. R. Civ. P. 11; Dkt. 1, ¶ 34.
        Signify Fails to Sufficiently Allege Infringement Under the Doctrine of Equivalents.
Most if not all of Signify’s claim charts for the ’525, ’929, ’604, and ’308 patents include the
statement that “to the extent a limitation is not met literally, it is met under the doctrine of
equivalents.” See, e.g. Ex. 6 at D-2. Such conclusory allegations of infringement under the doctrine
of equivalents are insufficient. See C.A., Inc. v. Simple.com, Inc., 2009 U.S. Dist. LEXIS 25240,
at *66, 69-70 (E.D.N.Y. Mar. 5, 2009) (finding a patentee’s contention that a product “infringes,
either literally or under the doctrine of equivalents” was insufficient to maintain a doctrine of
equivalents claim.)
        Again, Signify claims that it needs discovery from Satco to properly allege infringement
under the doctrine of equivalents, and asserts that “[i]f Satco desired detailed doctrine of
equivalents contention with Signify’s infringement contentions, then it should have answered [an
interrogatory Signify propounded].” Signify’s argument is misplaced. As the patentee, Signify
bears the burden to prove infringement. Smithkline Diagnostics, Inc. v. Helena Labs., Corp., 859
F.2d 878, 889 (Fed. Cir. 1988) (“the burden is on . . . the patent owner[] to prove infringement by
a preponderance of the evidence . . . , either literally or by an equivalent.”). Accordingly, if Signify
intends to advance a theory of infringement under the doctrine of equivalents, it must amend its
contentions to include more specificity, including the claim limitations Satco allegedly infringes
under the doctrine of equivalents and an explanation of how Satco allegedly infringes. C.A., Inc.,
2009 U.S. Dist. LEXIS 25240 at *69-70 (finding waiver of infringement under the doctrine of
equivalents where the party did not explain how the accused products infringed); Optimumpath,
LLC v. Belkin Int’l, Inc., 2011 U.S. Dist. LEXIS 41634, at *23-24 (N.D. Cal. Apr. 12, 2011).


ACTIVE 51388443v14
July 16, 2020
Page 4

                     Respectfully submitted,
                     /s/ Nicholas A. Brown
                     Scott J. Bornstein
                     Joshua L. Raskin
                     Julie P. Bookbinder
                     GREENBERG TRAURIG, LLP
                     200 Park Ave
                     New York, NY 10166
                     Telephone: (202) 801-9200
                     bornsteins@gtlaw.com
                     raskinj@gtlaw.com
                     bookbinderj@gtlaw.com

                     Nicholas A. Brown (admitted pro hac vice)
                     GREENBERG TRAURIG, LLP
                     4 Embarcadero Ctr, Ste. 3000
                     San Francisco, CA 94111-5983
                     Telephone: (415) 655-1271
                     brownn@gtlaw.com

                     Robert P. Lynn, Jr.
                     Stephen W. Livingston
                     LYNN GARTNER DUNNE, LLP
                     330 Old Country Road, Suite 103
                     Mineola, New York 11501
                     Telephone: (516) 742-6200
                     rplynn@lgdlaw.com
                     swlivingston@lgdlaw.com

                     Attorneys for Defendant Satco Products, Inc.




ACTIVE 51388443v14
